DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidyanath et al US 2021/03921441 A 1.
Regarding claims 1 and 11
Vaidyanath et al teaches 
receiving, by a computing device, a first application (see abstract, aspects of the disclosure relate to an automated and adaptive validation of a user interface. A computing platform may extract, from a webpage, one or more components of the webpage. Subsequently, the computing platform may determine, for a component, one or more attributes and one or more rules. Then, the computing platform may associate, by applying a clustering algorithm and based on the one or more attributes and the one or more rules, the component with a cluster of a plurality of clusters. Then, the computing platform may retrieve, from a database and for the cluster, a master test script. Subsequently, the computing platform may generate, from the master script, a test script for execution, and may run, for the webpage, the test script to validate the component. Subsequently, the computing platform may trigger one or more recommendations based on a determination whether the test script is successful);
comparing, by the computing device, the first application to a plurality of stored applications [0073] subsequently, user interface validation computing platform 110 may identify, based on a comparison of the second collection of clusters with the clusters determined before the failed test script was generated, a change to the component in the webpage. For example, a password requirement for a login functionality may have been updated after user interface validation computing platform 110 extracted the components from the webpage. Accordingly, a comparison of the second collection of clusters with the clusters determined before the failed test script was generated, would identify that the one or more rules associated with the login functionality have changed, causing the password requirement in the webpage to fail the test script. Based on detecting the change, user interface validation computing platform 110 may update the test script based on the changed password requirement, and attempt to validate the login functionality0;
determining, by the computing device and based on the comparing, a second application among the plurality of stored applications [0081] in some embodiments, at 456, validation engine 470 may fetch test data from secured database 448. Validation engine 470 may perform a collection 476 of possible scenarios, and a comparison 474 of objects with applied test data. In some embodiments, at 458, test scripts may be fetched from secured database 448 to trigger test script execution 460. At 462, execution may be started, webpage analysis 464 may be initiated, and at 468, the validation of the webpage may be initiated by validation engine 470.
determining, by the computing device, a first validation script associated with the second application [0004] in accordance with one or more embodiments, a computing platform having at least one processor, and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to extract, from a webpage, one or more components of the webpage. Subsequently, the computing platform may determine, for a component of the one or more components, one or more attributes and one or more rules. Then, the computing platform may associate, by applying a clustering algorithm and based on the one or more attributes and the one or more rules, the component with a cluster of a plurality of clusters. Then, the computing platform may retrieve, from a database and for the cluster of the plurality of clusters, a master test script. Subsequently, the computing platform may generate, from the master script and based on the one or more attributes and the one or more rules, a test script for execution. Then, the computing platform may run, for the webpage, the test script to validate the component. Subsequently, the computing platform may trigger, based on a determination whether the test script is successful, one or more recommendations associated with the component of the webpage];
automatically generating, by the computing device, a second validation script for the first application, wherein the second validation script is based on the first validation script and a result of a comparison of the first application and the second application [0055] at step 204, user interface validation computing platform 110 may retrieve, from a database and for the cluster of the plurality of clusters, a master test script. A script may comprise programming language that automates execution of tasks. Accordingly, a test script may automate an executions of tasks associated with testing a component of a webpage. The term “master test script” as used herein, generally refers to a template for a test script. The master test script may be designed to capture one or more tasks associated with testing a component. For example, a master test script for a login functionality may comprise scripts that, based on the one or more applicable rules, input a username, a password, check for correct error detection, check for display of correct error messages, and so forth. For example, master test scripts may be associated with compatibility testing, usability testing, performance testing, functionality testing, interface testing, security testing, and so forth];
validating, by the computing device and using the second validation script, the first application [0072] in some embodiments, at step 207, user interface validation computing platform 110 may, based on a determination that the test script has failed and based on a virtual assistant, perform a second extraction of the webpage. For example, a test script to validate a login functionality on the webpage may fail. Accordingly, user interface validation computing platform 110 may extract components of the webpage that are associated with the login functionality. Then. user interface validation computing platform 110 may determine, for the component and based on the second extraction of the webpage, one or more second attributes and one or more second rules. Based on the one or more second attributes and the one or more second rules, user interface validation computing platform 110 may associate the extracted components with a second collection of clusters. Then, user interface validation computing platform 110 may compare the second collection of clusters with the clusters determined before the failed test script was generated].

Regarding claims 2 and 12
Vaidyanath et al teaches
 the validation further uses at least one real-time validation event associated with the second validation script [0025] a large volume of transactions are now performed online. User interfaces that facilitate such online transactions may be subject to constant changes, updates, modifications, run-time errors, and so forth. For example, there may be frequent changes in webpage objects, webpage properties, webpage functionality, and/or webpage content. Also, for example, there may be failed scripts during unmanned test execution. Such changes may be a result of changes to business requirements, simplifications to technology, or other changes impacting performance of the webpage. Accordingly, user interfaces need to be tested extensively so that the user interface may continue to provide the goods and services with a minimal impact to the organization, and with a minimal impact to users of the user interface. Time consuming, manual validation and fixing of automation scripts may not be efficient or reliable due to a lack of intuitive self-recovery options. Generally, automated testing of such web applications using traditional code driven tools, such as, for example, selenium, and/or licensed tools, may not be able to adapt to changes in business priorities and/or technical implementations, thereby resulting in longer test cycles, voluminous automation suites, repeated interruptions of automated suite execution, and/or longer debugging time. Accordingly, it may be of significant importance for an enterprise organization to devise ways in which to validate the user interfaces in real-time, so as to identify runtime errors and provide remediation with speed and accuracy.

Regarding claims 3 and 13
Vaidyanath et al teaches
outputting at least one error message associated with the validating [0049] The one or more rules may generally refer to rules that enable a layout of a webpage, a functionality of the webpage, interrelationships between the one or more components of the webpage, and so forth. For example, a website may provide a functionality comprising a calculator, and the one or more rules may be the logic that enables the calculator to function properly. As another example, the website may include one or more security features, and the one or more rules may be the logic underlying the security features. Also, for example, the website may provide login functionality, and the one or more rules may include logic that indicates a type of username, manages password requirements (e.g., length, special characters, upper case, lower case, and so forth), checks for an input such as a username and password, generates an error message, displays an error message, authenticates the password (e.g., initiate a 2-factor authentication), and so forth. In some embodiments, the one or more rules may be business rules of an organization. For example, the business rules may indicate a security profile for the organization. For example, the webpage may be associated with a provider of healthcare, and the webpage may be configured to display, and/or receive protected health information of an individual. Accordingly, the business rules may be associated with compliance with regulatory agencies, features to protect, transmit, and/or process the information. As another example, an organization may not permit links to certain web resources external to the webpage. Accordingly, the business rules may indicate a type, and/or list of web resources to which a link may not be provided.].

Regarding claims 4 and 14
Vaidyanath et al teaches
 the validating is performed within a user-specified validation environment [0025] alarge volume of transactions are now performed online. User interfaces that facilitate such online transactions may be subject to constant changes, updates, modifications, run-time errors, and so forth. For example, there may be frequent changes in webpage objects, webpage properties, webpage functionality, and/or webpage content. Also, for example, there may be failed scripts during unmanned test execution. Such changes may be a result of changes to business requirements, simplifications to technology, or other changes impacting performance of the webpage. Accordingly, user interfaces need to be tested extensively so that the user interface may continue to provide the goods and services with a minimal impact to the organization, and with a minimal impact to users of the user interface. Time consuming, manual validation and fixing of automation scripts may not be efficient or reliable due to a lack of intuitive self-recovery options. Generally, automated testing of such web applications using traditional code driven tools, such as, for example, selenium, and/or licensed tools, may not be able to adapt to changes in business priorities and/or technical implementations, thereby resulting in longer test cycles, voluminous automation suites, repeated interruptions of automated suite execution, and/or longer debugging time. Accordingly, it may be of significant importance for an enterprise organization to devise ways in which to validate the user interfaces in real-time, so as to identify runtime errors and provide remediation with speed and accuracy].

Regarding claims 5 and 15
Vaidyanath et al teaches
the first application to the plurality of stored applications comprises using a machine learning algorithm [0079] FIG. 4 depicts an illustrative architecture for an automated and adaptive validation of a user interface. A webpage analysis tool 406 may load a webpage 402. At 406, the webpage may be analyzed for clustering. Component extraction may be performed to extract components, such as URL 408, Title 410, Objects 412, Tags 414, Images 416, and Texts 418. At 420, the web data may be used to create references 422. At 424, unique identifiers may be generated for mapping to references 426. Clustering 428 may be performed. In some embodiments, a custom classifier 430 comprising business rules may be used. A grouping 432 of objects/elements may be generated. At 434, an appropriate algorithm, such as a trained machine learning model, may be applied to generate clusters].

Regarding claims 6 and 16
Vaidyanath et al teaches
the stored applications are stored in a validation scripts database comprising a plurality of stored applications and a plurality of corresponding validation scripts [0080] test Script Generation 438 may be performed. For example, scenarios 440 may be identified, business rules 442 may be applied, and scripts 444 may be generated. At 446, scripts 444 may be sent to a secured database 448 for storing. Secured database 448 may include clusters, objects, references, test scenarios, scripts, script validation logs, and/or reports. At 450, rules engine 452 may fetch rules data from secured database 448. At 454, applicable rules may be fetched from rules engine 452 for Test Script Generation 438. In some aspects, arrows 454, 446, and 450 may comprise an iterative feedback loop].

Regarding claims 7 and 17
Vaidyanath et al teaches
receiving, by the computing device, validation-type data associated with the first application, wherein the computing device determines the second application based on the validation type data [0062] as another example, the master test script for compatibility testing may be configured to validate compatibility under different scenarios, such as, for example, compatibility with different types of devices, and/or different types of browser applications, and so forth. Accordingly, one or more test scripts may be tailored with parameters for a specific device, and/or browsing application, and so forth. Such parameters may be based on the one or more attributes, and/or the one or more business rules. For example, the one or more attributes, and/or the one or more business rules may specify the device, the browser, and so forth, and a test script may be generated from the master test script tailored to such information. In some embodiments, user interface validation computing platform 110 may generate the test script based on one or more properties of the webpage. For example, an operating environment for the webpage may be over a wearable device, and a test script may be generated from the master test script by inputting the parameters for the wearable device].

Regarding claims 8 and 18
Vaidyanath et al teaches
 retrieving, by the computing device, at least one real-time validation event associated with the first validation script, wherein the computing device determines the second application based on the at least one real-time validation event [0035] FIGS. 2A and 2B depict an illustrative event sequence for an automated and adaptive validation of a user interface. Referring to FIG. 2A, at step 201, user interface validation computing platform 110 may extract, from a webpage, one or more components of the webpage. Generally, a user interface or a webpage comprises components or elements that provide enable the webpage to provide its functionality. For example, a webpage may include textual content, audio content, video content, embedded images, white space, links to other webpages, and so forth. In some implementations, the webpage may include script (e.g., JavaScript code) to enable dynamic behavior. As another example, a webpage may include a layout, a format, specific types of fonts, various font sizes, color schemes, and so forth. Also, for example, a webpage may provide various tools to provide functionality.



Regarding claims 9 and 19
Vaidyanath et al teaches
 the computing device generates the second validation script by modifying the first validation script [0030] enterprise data storage platform 130 may include one or more computing devices and/or other computer components (e.g., processors, memories, communication interfaces). In addition, and as illustrated in greater detail below, enterprise data storage platform 130 may be configured to store and/or otherwise maintain enterprise data. For example, enterprise data storage platform 130 may be configured to store and/or otherwise maintain, clusters, object, references, business rules, test scenarios, scripts, script validation logs, reports, and so forth. Additionally or alternatively, enterprise computing infrastructure 120 may load data from enterprise data storage platform 130, manipulate and/or otherwise process such data, and return modified data and/or other data to enterprise data storage platform 130 and/or to other computer systems included in computing environment 100].

Regarding claims 10 and 20
Vaidyanath et al teaches
 the computing device generates the second validation script based on a reference in the first application [0072] in some embodiments, at step 207, user interface validation computing platform 110 may, based on a determination that the test script has failed and based on a virtual assistant, perform a second extraction of the webpage. For example, a test script to validate a login functionality on the webpage may fail. Accordingly, user interface validation computing platform 110 may extract components of the webpage that are associated with the login functionality. Then. user interface validation computing platform 110 may determine, for the component and based on the second extraction of the webpage, one or more second attributes and one or more second rules. Based on the one or more second attributes and the one or more second rules, user interface validation computing platform 110 may associate the extracted components with a second collection of clusters. Then, user interface validation computing platform 110 may compare the second collection of clusters with the clusters determined before the failed test script was generated].

Relevant Prior Art
US 20210374040 A1 Kumar et al teaches Auto Test Generator
US 20220006760 A1 Lopes de Moraes teaches GENERATION OF A CHATBOT
US 11106569 B1 Chapagain et al teaches Requirements To Test System And Method
US 20210096978 A Stump et al teaches TESTING FRAMEWORK FOR AUTOMATION OBJECTS

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191